—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violent conduct, interference with an employee and damage of State property in violation of various prison disciplinary rules.* According to the misbehavior report, while a correction officer was removing petitioner’s handcuffs, petitioner violently jerked his arms forward from the feed-up slot causing the correction officer’s hands to slam into the cell and breaking the handcuff key. Contrary to petitioner’s contention, the detailed misbehavior report, the videotape of the incident and the corroborating testimony received at the hearing provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Jiminez v Selsky, 274 AD2d 704; Matter of Pristell v Goord, 238 AD2d 657).
We reject petitioner’s assertion that the hearing was not timely commenced. Although the hearing was not completed within 14 days (see, 7 NYCRR 251-5.1 [b]), the record establishes that a valid extension was granted for the purpose of allowing petitioner further assistance in obtaining requested material (see, Matter of Dawes v Selsky, 251 AD2d 912, lv denied 92 NY2d 812). To the extent that petitioner alleges that the misbehavior report was defective because it was not endorsed by all correction officers who witnessed the incident, petitioner fails to establish any prejudice resulting therefrom (see, Matter of McCoy v Goord, 277 AD2d 525, 526). Moreover, petitioner was given a list of the correction officers on duty at the time of the incident. Petitioner’s remaining contentions, including his claim of inadequate employee assistance, have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Peters, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Petitioner was also charged with, but found not guilty of, making threats and a movement regulation violation.